Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to pending claims 1-24 (as amended), Ojard et al. US 2021/0350163 A1 is considered to be the closest art of record.  However, while Ojard et al. US 2021/0350163 A1 mentions “agricultural” in paragraphs [0162] and [0163] thereof, no agricultural tools are being operated (as required in amended claim 1), rather “agricultural” is referring to a sample.  
Newly added claims 25 and 26 are considered to define over Calleija US 2017/0359943 A1 and Tippery US 2017/0251589 A1 for the same reasons set forth in applicant’s arguments accompanying the amendment dated July 21, 2022 regarding claims 1-24 (as amended).
Newly added claims 25 and 26 are also considered to define over Ojard et al. US 2021/0350163 A1 for the same reasoning set forth supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



July 29, 2022